UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1117


In re: ANTJUANE GLENTO DILWORTH,

                    Petitioner.



              On Petition for Writ of Mandamus. (1:04-cr-00412-CCE-1)


Submitted: May 28, 2020                                           Decided: June 4, 2020


Before WILKINSON, NIEMEYER, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Antjuane Glento Dilworth, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Antjuane Glento Dilworth petitions for a writ of mandamus, alleging that the district

court has unduly delayed acting on his 28 U.S.C. § 2255 (2018) motion. He seeks an order

from this court directing the district court to act. Our review of the district court’s docket

reveals that the district court has now acted on his motion. Accordingly, because the

district court has recently decided Dilworth’s case, we deny the mandamus petition as

moot. We grant leave to proceed in forma pauperis. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                        PETITION DENIED




                                              2